                                                                                         FILED
                                                                                u. s.DISTRICT couR·1
                                                                               DISTRICT OF HEBRASK/l

                         IN THE UNITED STATES DISTRICT COURT                   2020 JAN 16 AM 11 : I I
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,
                                                                      4:19CR3096
       vs.
                                                                 PLEA AGREEMENT
ALICIA D. ELLIOTT,

                       Defendant.

       IT IS HEREBY AGREED between the plaintiff, United States of America, through its
counsel, Joseph P. Kelly, United States Attorney and Dan Packard, Assistant United States
Attorney, and defendant, Alicia D. Elliott, and David Tarrell, counsel for defendant, as follows:
                                                  I
                                            THE PLEA
A.     CHARGE.
       Defendant agrees to plead guilty to Count 1 of the Indictment. Count 1 charges a
violation of Title 21, United States Code, Sections 84l(a)(l) and 841(b)(l).
B.     In exchange for the defendant's plea of guilty as indicated above, the United States agrees
as follows:
        1. The United States will move to dismiss Count 2 at the time of sentencing.
       2. The United States agrees that the defendant will not be federally prosecuted in the
District of Nebraska for any drug trafficking crimes as disclosed by the discovery material
delivered to the defendant's attorney as of the date this agreement is signed by all parties, other
than as set forth in paragraph A, above. This agreement not to prosecute the defendant for
specific crimes does not prevent any prosecuting authority from prosecuting the defendant for
any other crime, or for any crime involving physical injury or death.
                                                 II
                                    NATURE OF THE OFFENSE
A.     ELEMENTS EXPLAINED.
       Defendant understands that the offense to which defendant is pleading guilty has the
following elements:


                                                  1
        1. Defendant knowingly or intentionally distributed methamphetamine;
       2. The substance was in fact methamphetamine; and
       3. The amount ofmethamphetamine distributed by the defendant was at least 5 grams of
            actual methamphetamine.
B.     ELEMENTS UNDERSTOOD AND ADMITTED - FACTUAL BASIS.
       Defendant has fully discussed the facts of this case with defense counsel. Defendant has
committed each of the elements of the crime, and admits that there is a factual basis for this
guilty plea. The following facts are true and undisputed.
       1.      A confidential informant conducted two controlled purchases of
methamphetamine from the defendant in November 2018. During the first purchase, the
informant purchased 14.4 grams ofmethamphetamine from defendant in Kearney, Nebraska.
The transaction was captured with wireless audio and video recording devices. The lab report
confirms methamphetamine; purity analysis was not performed.
       2.      During the second purchase, the informant purchased 25.8 grams of
methamphetamine from defendant in Elm Creek, Nebraska. The transaction was captured on
audio and partially on video. The lab report confirms methamphetamine; purity analysis shows
concentration of 99 percent.
                                                 Ill
                                           PENALTIES
A.     Defendant understands that the crime to which defendant is pleading guilty carries the
following penalties:
       1.    A maximum 40 years in prison; and not less than 5 years prison;
       2.    A maximum $5,000,000.00 fine;
       3.    A mandatory special assessment of $100 per count; and
       4.    A term of supervised release of no less than 4 years. Defendant understands that
             failure to comply with any of the conditions of supervised release may result in
             revocation of supervised release, requiring defendant to serve in prison all or part of
             the term of supervised release.
       5.    Possible ineligibility for certain Federal benefits.




                                                  2
                                                 IV
                 AGREEMENT LIMITED TO U.S. ATTORNEY'S OFFICE
                           DISTRICT OF NEBRASKA
       This plea agreement is limited to the United States Attorney's Office for the District of
Nebraska, and cannot bind any other federal, state or local prosecuting, administrative, or
regulatory authorities.
                                                  V
                                     SENTENCING ISSUES
A.     SENTENCING AGREEMENTS.
       Although the parties understand that the Guidelines are advisory and only one of the
factors the court will consider under 18 U.S.C. § 3553(a) in imposing a sentence, the parties will
jointly recommend the following Base Offense Level, Specific Offense Characteristics,
Adjustments and Departures (if applicable). Unless otherwise stated, all agreements as to
sentencing issues are made pursuant to Federal Rule of Criminal Procedure 1 l(c)(l)(B).
        1. The parties agree that the defendant should be held responsible, beyond a reasonable
           doubt, for at least 400 kilograms, but not more than 700 kilograms of converted drug
           weight.
       2. If the defendant is found to be entitled to an offense level reduction under U.S.S.G.
           3El.l(a) for acceptance ofresponsibility, the United States hereby moves that the
           court reduce the defendant's offense level by one additional level, pursuant to
           U.S.S.G. § 3El.l(b), if that paragraph otherwise applies.
B.     ACCEPTANCE OF RESPONSIBILITY.
       Notwithstanding paragraph A above, the United States will not recommend any
adjustment for Acceptance of Responsibility if defendant:
        1. Fails to admit a complete factual basis for the guilty plea at the time it is entered, or
       2. Denies involvement in the offense, gives conflicting statements about that
           involvement, or is untruthful with the court or probation officer, or
       3. Fails to appear in court, or
       4. Engages in additional criminal conduct, or
       5. Attempts to withdraw the guilty plea, or


                                                  3
       6. Refuses to abide by any lawful court order, or
       7. Contests or assists any third party in contesting the forfeiture of property(ies) seized
           or forfeited in connection with this case.
       The parties further agree the defendant will make no "blanket" objections to the criminal
history calculation (specific objections based on stated grounds are permitted). Objections to
criminal history on the basis that the defendant was not the person who was convicted of the
offense(s) described in the presentence investigation report or on the basis that the defendant was
not represented by counsel in connection with such conviction(s), if determined to be unfounded,
are evidence the defendant has not accepted responsibility and the parties agree no credit for
acceptance of responsibility should be given.
C.     ADJUSTMENTS. DEPARTURES & REDUCTIONS UNDER 18 U.S.C. § 3553(a).
       The parties agree that defendant may not request or recommend additional downward
adjustments, departures, including criminal history departures under U.S.S.G. § 4Al.3, and
sentence reductions under 18 U.S.C. § 3553(a), and that the United States will oppose any such
downward adjustments, departures, and sentence reductions not set forth in Section V, paragraph
A above.
D.     CRIMINAL HISTORY.
       The parties have no agreement concerning the defendant's Criminal History Category,
except that if defendant is determined to be a Career Offender, the parties agree that the
defendant is automatically a Criminal History Category VI pursuant to U.S.S.G. § 4B1.l(b).
E.     "FACTUAL BASIS" AND "RELEVANT CONDUCT" INFORMATION.
       The parties agree that the facts in the "factual basis" paragraph of this agreement, if any,
are true, and may be considered as "relevant conduct" under U.S.S.G. § 1B1.3 and as the nature
and circumstances of the offense under 18 U.S.C. § 3553(a)(l).
       The parties agree that all information known by the office of United States Pretrial
Service may be used by the Probation Office in submitting its presentence report, and may be
disclosed to the court for purposes of sentencing.
F.     RECOMMENDATION REGARDING CUSTODY.
       The parties will recommend that defendant be sentenced to the low end of the advisory
guideline range as calculated by the United States pursuant to this agreement.



                                                 4
G.     STIPULATED REMOVAL.
       If defendant is not a United States citizen, or national, either before or immediately
following sentencing, defendant agrees to an order of removal from the United States entered by
Executive Office for Immigration Review or authorized Department of Homeland Security
official. Defendant understands that defendant will not be removed until defendant has served
any criminal sentence imposed in this or any other case. Defendant further waives any right to
appeal, reopen or challenge the removal order.
                                                 VI
               DEFENDANT WAIVES APPEAL AND COLLATERAL ATTACK
       The defendant hereby knowingly and expressly waives any and all rights to appeal the
defendant's conviction and sentence, including any restitution order in this case, and including a
waiver of all motions, defenses, and objections which the defendant could assert to the charges
or to the Court's entry of Judgment against the defendant, and including review pursuant to 18
U.S.C. § 3742 of any sentence imposed, except:
       (a) As provided in Section I above, (if this is a conditional guilty plea); and
       (b) A claim of ineffective assistance of counsel.
       The defendant further knowingly and expressly waives any and all rights to contest the
defendant's conviction and sentence in any post-conviction proceedings, including any
proceedings under 28 U.S.C. § 2255, except:
       (a) The right to timely challenge the defendant's conviction and the sentence of the
Court should the Eighth Circuit Court of Appeals or the United States Supreme Court later find
that the charge to which the defendant is agreeing to plead guilty fails to state a crime.
       (b) The right to seek post-conviction relief based on ineffective assistance of counsel.
       If defendant breaches this plea agreement, at any time, in any way, including, but not
limited to, appealing or collaterally attacking the conviction or sentence, the United States may
prosecute defendant for any counts, including those with mandatory minimum sentences,
dismissed or not charged pursuant to this plea agreement. Additionally, the United States may
use any factual admissions made by defendant pursuant to this plea agreement in any such
prosecution.



                                                  5
                                                 VII
                                  BREACH OF AGREEMENT
        Should it be concluded by the United States that the defendant has committed a crime
subsequent to signing the plea agreement, or otherwise violated this plea agreement, the
defendant shall then be subject to prosecution for any federal, state, or local crime(s) which this
agreement otherwise anticipated would be dismissed or not prosecuted. Any such
prosecution(s) may be premised upon any information, statement, or testimony provided by the
defendant.
        In the event the defendant commits a crime or otherwise violates any term or condition of
this plea agreement, the defendant shall not, because of such violation of this agreement, be
allowed to withdraw the defendant's plea of guilty, and the United States will be relieved of any
obligation it otherwise has under this agreement, and may withdraw any motions for dismissal of
charges or for sentence relief it had already filed.
                                                 VIII
                                    SCOPE OF AGREEMENT
        A. This plea agreement embodies the entire agreement between the parties and
supersedes any other agreement, written or oral.
        B. By signing this agreement, the defendant agrees that the time between the date the
defendant signs this agreement and the date of the guilty plea will be excluded under the Speedy
Trial Act. The defendant stipulates that such period of delay is necessary in order for the
defendant to have opportunity to enter the anticipated plea of guilty, and that the ends of justice
served by such period of delay outweigh the best interest of the defendant and the public in a
speedy trial.
        C. The United States may use against the defendant any disclosure(s) the defendant has
made pursuant to this agreement in any civil proceeding. Nothing contained in this agreement
shall in any manner limit the defendant's civil liability which may otherwise be found to exist, or
in any manner limit or prevent the United States from pursuing any applicable civil remedy,
including but not limited to remedies regarding asset forfeiture and/or taxation.
        D. Pursuant to 18 U.S.C. § 3013, the defendant will pay to the Clerk of the District
Court the mandatory special assessment of $100 for each felony count to which the defendant
pleads guilty. The defendant will make this payment at or before the time of sentencing.


                                                   6
        E. By signing this agreement, the defendant waives the right to withdraw the
defendant's plea of guilty pursuant to Federal Rule of Criminal Procedure 11 (d). The defendant
may only withdraw the guilty plea in the event the court rejects the plea agreement pursuant to
Federal Rule of Criminal Procedure 11 (c )( 5). Furthermore, defendant understands that if the
court rejects the plea agreement, whether or not defendant withdraws the guilty plea, the United
States is relieved of any obligation it had under the agreement and defendant shall be subject to
prosecution for any federal, state, or local crime( s) which this agreement otherwise anticipated
would be dismissed or not prosecuted.
        F. This agreement may be withdrawn by the United States at any time prior to its being
signed by all parties.
                                                IX
               MODIFICATION OF AGREEMENT MUST BE IN WRITING
       No promises, agreements or conditions have been entered into other than those set forth
in this agreement, and none will be entered into unless in writing and signed by all parties.
                                                 X
          DEFENDANT AND COUNSEL FULLY UNDERSTAND AGREEMENT
       By signing this agreement, defendant certifies that defendant read it (or that it has been
read to defendant in defendant's native language). Defendant has discussed the terms of this
agreement with defense counsel and fully understands its meaning and effect.


                                              UNITED STATES OF AMERICA
                                              JOSEPH P. KELLY
                                              United States Attorney

  l·/o-20
Date
                                               <21.✓~L
                                              DAN PACKARD
                                              ASSISTANT U.S. ATTORNEY




                                              DEFENDANT


Dafo "
                                              ~ANT


                                                 7
